Citation Nr: 1737415	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-04 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the Navy from September 1945 to August 1946 and in the Army from July 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, in his VA Form 9 Substantive Appeal, the Veteran requested to appear at a hearing before a member of the Board.  He was scheduled for a November 2016 hearing, but did not attend.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704(d).

In May 2017, the Board requested expert medical opinion from the Veterans Health Administration (VHA) on the issue of entitlement to service connection for bilateral hearing loss claim.  An opinion was received in August 2017.  As this opinion is fully favorable to the Veteran, the Board will proceed to adjudicate the claim on the merits rather than delay the case to provide the Veteran a copy of the opinion letter with an opportunity to respond.


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's bilateral hearing loss disability is related to service.





CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken herein below is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic disorders, including sensorineural hearing loss, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran seeks service connection for bilateral hearing loss related to in-service noise exposure.  The record demonstrates that the Veteran currently has bilateral hearing loss disability per VA standards.  See 38 C.F.R. § 3.385.  April 2009, September 2009, and May 2012 VA examination reports contain findings indicative of normal to moderately severe bilateral sensorineural hearing loss.

Throughout the record, the Veteran has credibly stated he was exposed to various forms of acoustic trauma during service.  At April 2009, September 2009, and May 2012 VA examinations, the Veteran stated he was exposed to hazardous noise including airplane takeoffs and landings while serving on a Navy aircraft carrier.  Moreover, the Veteran stated he was exposed to hazardous noise from firing weapons.

While service treatment records are silent for any complaints, treatments, or manifestations of hearing loss, the Board finds the Veteran's reports of noise exposure credible and consistent with the evidence of record and the Veteran's service.  The Veteran's Notice of Separation from U.S. Naval Service confirms that he served on the USS Boxer (CV-21) and provides support for his statements concerning exposure to hazardous noise during service in the Navy.

The dispositive issue on appeal concerns whether there is a causal relationship between the Veteran's current hearing loss disability and exposure to acoustic trauma in service.

The record includes opinions for and against the claim.  In September 2009, the VA examiner opined that it was mere speculation whether the Veteran's hearing loss is service-related; however, the examiner explained that the Veteran's claims file was not available for review at the time of examination.  In May 2012, the VA examiner performed an audiological examination and reviewed the claims file before opining the Veteran's bilateral hearing loss was less likely due to military noise exposure.  In support of this opinion, the examiner cited the Veteran's later onset of hearing loss and lack of evidence showing in-service hearing loss.

In May 2017, the Board sought additional opinion from a VHA otolaryngologist.  In August 2017, this examiner found the Veteran's history positive for military noise exposure and opined that, based upon current understanding of noise-induced hearing loss, it was at least as likely as not that the Veteran's bilateral sensorineural hearing loss was causally related to military noise exposure.

The May 2012 and August 2017 opinions are rendered by equally qualified professionals with no compelling reason to discount the basis for either opinion. 

In sum, based on the totality of the evidence and affording the Veteran the benefit of all reasonable doubt, the Board finds that the Veteran's current hearing loss disability is causally related to his exposure to noise while in service.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence'..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")  As such, he is entitled to a grant of service connection for his bilateral hearing loss disability.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


